COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-15-00174-CV


In re Lennar Homes of Texas Sales           §    Original Proceeding
and Marketing, Ltd. d/b/a Lennar
Homes of Texas; Home Owners                 §    From the 158th District Court
Management Enterprises, Inc. d/b/a
Home of Texas; and Warranty                 §    of Denton County (14-09627-158)
Underwriters Insurance Company
                                            §    July 15, 2015

                                            §    Opinion by Justice Gardner


                                    JUDGMENT

      This court has considered the petition for writ of mandamus filed by

relators Lennar Homes of Texas Sales and Marketing, Ltd. d/b/a Lennar Homes

of Texas; Home Owners Management Enterprises, Inc. d/b/a Home of Texas;

and Warranty Underwriters Insurance Company. We conditionally grant part of

the relief requested by relators. Writ will issue only if the trial court fails to vacate

its April 23, 2015 order appointing a mediator and ordering Lennar Homes of

Texas Sales and Marketing, Ltd. d/b/a Lennar Homes of Texas to pay the costs

of mediation and fails to appoint a mediator in accordance with paragraph 16.2 of

the Purchase Agreement and to assess mediation fees in accordance with

paragraph 16.8.2 of the Purchase Agreement.
      It is ordered that real parties in interest Chess Derrick Dennis Jr. and Jana

Dennis shall pay all costs of this proceeding, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By /s/ Anne Gardner _
                                         Justice Anne Gardner